MDU RESOURCES GROUP, INC. OFFICER’S CERTIFICATE _-S-_ Establishing the Form and Certain Terms of the []% Senior Notes due 20[] The undersigned, Doran N. Schwartz, Vice President and Chief Financial Officer of MDU Resources Group, Inc. (the “Company”) (all capitalized terms used herein which are not defined herein but are defined in the Indenture referred to below, shall have the meanings specified in the Indenture), pursuant to a Board Resolution dated [], 20[] and Sections 201 and 301 of the Indenture, does hereby certify to The Bank of New York Mellon (the “Trustee”), as Trustee under the Indenture of the Company dated as of December 15, 2003 (as heretofore amended and supplemented, the “Indenture”) that: 1. The Securities of the second series to be issued under the Indenture (the “Notes”) shall be issued in a series designated “[]% Senior Notes due 20[]”; the Notes shall be in substantially the form set forth in Exhibit A hereto; the Notes shall initially be issued in the aggregate principal amount of $[]; however, the aggregate principal amount of Notes which may be authenticated and delivered under the Indenture is unlimited; and the Notes issued on the original issue date and any additional Notes issued thereafter shall be considered one and the same class of securities under the Indenture; 2. The Notes shall mature and the principal shall be due and payable together with all accrued and unpaid interest thereon on [], 20[], and the Company shall not have any right to extend the Maturity of the Notes as contemplated in Section 301(d) of the Indenture; 3. The Notes shall bear interest as provided in the form thereof set forth in Exhibit A hereto; the Interest Payment Dates for the Notes shall be [] and [] of each year, commencing [], 20[]; 4. Each installment of interest on the Notes shall be payable as provided in the form thereof set forth as Exhibit A hereto; the Company shall not have any right to extend any interest payment periods for the Notes as contemplated in Section 301(e) of the Indenture; 5. The principal of, premium, if any, and each installment of interest on the Notes shall be payable and registration of transfers and exchanges in respect of the Notes may be effected, at the office or agency of the Company in The City of New York and as otherwise provided in the form of Note set forth in Exhibit A hereto; and notices and demands to or upon the Company in respect of the Notes may be served at the office or agency of the Company in The City of New York; the Corporate Trust Office of the Trustee will initially be the agency of the Company for such payment, registration and registration of transfers and exchanges and service of notices and demands, and the Company hereby appoints the Trustee as its agent for all such purposes; and the Trustee will initially be the Security Registrar and the Paying Agent for the Notes; provided, however, that the Company reserves the right to change, by one or more Officer’s Certificates, any such office or agency and such agent; 6. The Regular Record Dates for the interest payable on any given Interest Payment Date with respect to the Notes shall be [] for the [] Interest Payment Date and [] for the [] Interest Payment Date; 7. The Notes are subject to redemption as provided in the form thereof set forth in Exhibit A hereto; 8. The Notes are “Benefitted Securities” and shall have the benefit of the covenant of the Company contained in Section 707 of the Indenture; 9. No service charge shall be made for the registration of transfer or exchange of the Notes; provided, however, that the Company may require payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with the exchange or transfer; The Notes shall be initially issued in global form registered in the name of Cede & Co. (as nominee for The Depository Trust Company (“DTC”); provided, that the Company reserves the right to provide for another depository, registered as a clearing agency under the Exchange Act, to act as depository for the global Notes (DTC and any such successor depository, the “Depository”); beneficial interests in Notes issued in global form may not be exchanged in whole or in part for individual certificated Notes in definitive form, and no transfer of a global Note in whole or in part may be registered in the name of any Person other than the Depository or its nominee except that (i) if the Depository (A) has notified the Company that it is unwilling or unable to continue as depository for the global Notes or (B) has ceased to be a clearing agency registered under the Exchange Act and, in either case, a successor depository for such global Notes has not been appointed, the Company will execute, and the Trustee, upon receipt of a Company Order for the authentication and delivery of definitive Notes, will authenticate and deliver Notes in definitive certificated form in an aggregate principal amount equal to the principal amount of the global Notes representing such Notes in exchange for such global Notes, such definitive Notes to be registered in the names provided by the Depository; each global Note (i) shall represent and shall be denominated in an amount equal to the aggregate principal amount of the outstanding Notes to be represented by such global Note (ii) shall be registered in the name of the Depository or its nominee, (iii) shall be delivered by the Trustee to the Depository, its nominee, any custodian for the Depository or otherwise pursuant to the Depository’s instruction and (iv) shall bear a legend restricting the transfer of such global Note to any person other than the Depository or its nominee; none of the Company, the Trustee, any Paying Agent or any Authenticating Agent will have any responsibility or liability for any aspect of the records relating to, or payments made on account of, beneficial ownership interests in a global Note or for maintaining, supervising or reviewing any records relating to such beneficial ownership interests; the Notes in global form will contain restrictions on transfer, substantially as described in the form set forth in Exhibit A hereto; -2- None of the Trustee, the Security Registrar or the Company shall have any liability for any acts or omissions of the Depository for any transfers of beneficial interests in the Notes, for any Depository records of beneficial interests, for any transactions between the Depository and beneficial owners or in respect of any transfers effected by the Depository or by any participant members of the Depository or any beneficial owner of any interest in any Notes held through any such participant member of the Depository; If the Company shall make any deposit of money and/or Eligible Obligations with respect to any Notes, or any portion of the principal amount thereof, as contemplated by Section 801 of the Indenture, the Company shall not deliver an Officer’s Certificate described in clause (z) in the first paragraph of said Section 801 unless the Company shall also deliver to the Trustee, together with such Officer’s Certificate, either: (A) an instrument wherein the Company, notwithstanding the satisfaction and discharge of its indebtedness in respect of such Notes, shall assume the obligation (which shall be absolute and unconditional) to irrevocably deposit with the Trustee or Paying Agent such additional sums of money, if any, or additional Eligible Obligations (meeting the requirements of Section 801), if any, or any combination thereof, at such time or times, as shall be necessary, together with the money and/or Eligible Obligations theretofore so deposited, to pay when due the principal of and premium, if any, and interest due and to become due on such Notes or portions thereof, all in accordance with and subject to the provisions of said Section 801; provided, however, that such instrument may state that the obligation of the Company to make additional deposits as aforesaid shall be subject to the delivery to the Company by the Trustee of a notice asserting the deficiency accompanied by an opinion of an independent public accountant of nationally recognized standing, selected by the Trustee, showing the calculation thereof; or (B) an Opinion of Counsel to the effect that, as a result of a change in law occurring after the date of this certificate, the Holders of such Notes, or portions of the principal amount thereof, will not recognize income, gain or loss for United States federal income tax purposes as a result of the satisfaction and discharge of the Company’s indebtedness in respect thereof and will be subject to United States federal income tax on the same amounts, at the same times and in the same manner as if such satisfaction, and discharge had not been effected; The Company reserves the right to amend, without the consent or other action of any of the holders of Securities of the second series and any subsequent series, clauses (y) and (z) of Section 801 of the Indenture to read as follows: (y) an Officer’s Certificate and Opinion of Counsel, each stating that all conditions precedent in the Indenture provided for relating to the deemed payment and, if the Officer’s Certificate described in clause (z) below shall have been delivered, satisfaction and discharge of such Securities have been complied with; and -3- (z) if the Company intends such deposit to satisfy and discharge its indebtedness in respect of such Securities or portions thereof prior to the Maturity of such Securities or portion thereof, an Officer’s Certificate stating the Company’s intention that, upon delivery of such Officer’s Certificate, its indebtedness in respect of such Securities or portions thereof will have been satisfied and discharged as contemplated in this Section. With respect to Securities of the second series, such clauses (y) and (z) of Section 801 shall be deemed to read as set forth above. With respect to Securities of the second series, at any time before or after depositing any money or Eligible Obligations with the Trustee under Article Eight of the Indenture, the Company may by written notice to the Trustee irrevocably waive any or all of its rights (1) to any residual interest in such money or Eligible Obligations, including any interest earned or any excess amounts, (2) to instruct the Trustee to sell or purchase Eligible Obligations or otherwise invest money or proceeds held in trust pursuant to Section 803 of the Indenture, (3) to provide investment advice to the Trustee with respect to such money or Eligible Obligations, (4) to provide to the Trustee instructions or advice of counsel for the Company as to matters arising in connection with the Trustee’s servicing of the trust established pursuant to Section 803 of the Indenture with respect to such money or Eligible Obligations, or (5) to any involvement with such money, Eligible Obligations or the trust established pursuant to Section 803 of the Indenture. The Company reserves the right to amend, without the consent or other action of any holders of Securities of the second series or any subsequent series, Section 706 of the Indenture to refer to Article Twelve rather than Article Eleven. With respect to Securities of the second series, the reference to Article Eleven in Section 706 of the Indenture shall be deemed to refer to Article Twelve. The Company reserves the right to amend, without the consent or other action of any holders of Securities of the second series or any subsequent series, clauses (a) and (b) in the definition of “Outstanding” in the Indenture to read as follows: (a) Securities theretofore paid, canceled or delivered to the Security Registrar for cancellation; (b) Securities deemed to have been paid for all purposes of this Indenture in accordance with Section 801 (whether or not the Company’s indebtedness in respect thereof shall be satisfied and discharged for any other purpose) or deemed to have been paid pursuant to the terms of such Securities; With respect to Securities of the second series, such clauses (a) and (b) shall be deemed to read as set forth above; -4- The Eligible Obligations with respect to the Notes shall be Government Obligations; The Notes shall have such other terms and provisions as are provided in the form set forth in Exhibit A hereto; No Event of Default under the Indenture has occurred or is occurring; The undersigned has read all of the covenants and conditions contained in the Indenture, and the definitions in the Indenture relating thereto, relating to the issuance and authentication and delivery of the Notes and in respect of compliance with which this certificate is made; The statements contained in this certificate are based upon the familiarity of the undersigned with the Indenture, the documents accompanying this certificate, and upon discussions by the undersigned with officers and employees of the Company familiar with the matters set forth herein; In the opinion of the undersigned, he has made such examination or investigation as is necessary to enable him to express an informed opinion as to whether or not such covenants and conditions have been complied with; and In the opinion of the undersigned, such conditions and covenants, and all conditions precedent provided for in the Indenture (including any covenants compliance with which constitutes a condition precedent) relating to the authentication and delivery of the Notes requested in the accompanying Company Order have been complied with. IN WITNESS WHEREOF, I have executed this Officer’s Certificate this [] day of [], [20[]. Doran N. Schwartz, Vice President and Chief Financial Officer -5- Exhibit A [FORM OF NOTE] [Unless this certificate is presented by an authorized representative of The Depository Trust Company, a New York corporation (“DTC”), to MDU Resources Group, Inc., or its agent for registration of transfer, exchange, or payment, and any certificate issued is registered in the name of Cede & Co. or in such other name as is requested by an authorized representative of DTC (and any payment is made to Cede & Co. or to such other entity as is requested by an authorized representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest herein.] No.
